             Case 20-11177-KBO    Doc 143    Filed 06/10/20   Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE


In re
                                             Chapter 11
AKORN, INC, et al.,
                                             Case Nos. 20-11177 (KBO), et seq.
                    Debtors.


                    NOTICE OF APPEARANCE
         AND REQUEST FOR SERVICE OF NOTICES AND PAPERS

        PLEASE TAKE NOTICE that the undersigned counsel appears in these

proceedings as counsel for Thermo Fisher Scientificpursuant to § 1109(b) of the

Bankruptcy Code and Fed. R. Bankr. P. 9010(b). Counsel hereby requests,

pursuant to Fed. R. Bankr. P. 2002, 3017 and 9007 and §§ 342 and 1109(b) of the

Bankruptcy Code, that copies of all notices, pleadings, papers, and orders given or

filed in the above-captioned case be served upon the following:

        Sloane B. O’Donnell, Esquire        Adam Hiller, Esquire
        Jordan S. Blask, Esquire            Hiller Law, LLC
        Tucker Arensberg                    1500 N. French Street
        1500 One PPG Place                  Wilmington, Delaware 19801
        Pittsburgh, PA 15222                (302) 442-7677
        (412) 594-3946                      ahiller@adamhillerlaw.com
        sodonnell@tuckerlaw.com
        jblask@tuckerlaw.com
            Case 20-11177-KBO      Doc 143    Filed 06/10/20   Page 2 of 3




      PLEASE TAKE FURTHER NOTICE that pursuant to § 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers

referred to in the Bankruptcy Rules and the sections of the Bankruptcy Code

specified above, but also includes, without limitation, any notice, application,

complaint, demand, disclosure statement, motion, petition, pleading or request,

whether formal or informal, written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, telegraph, telex or otherwise filed or made with

regard to the above-captioned case and proceedings therein.

      PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Notices and Papers shall not be deemed or construed to be a waiver of

any rights (i) to have final orders in non-core matters entered only after de novo

review by a District Judge, (ii) to trial by jury in any proceeding so triable in these

cases or in any case, controversy, or proceeding related to these cases, (iii) to have

the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (iv) of any other rights, claims, actions, set-offs, or

recoupments to which this party is or may be entitled, in law or in equity, all of




                                          2
            Case 20-11177-KBO   Doc 143     Filed 06/10/20   Page 3 of 3




which rights, claims, actions, defenses, set-offs, and recoupments are expressly

reserved.



Dated: June 10, 2020                Respectfully submitted,
       Wilmington, Delaware
                                    HILLER LAW, LLC


                                     /s/ Adam Hiller
                                    Adam Hiller (DE No. 4105)
                                    1500 North French Street
                                    Wilmington, Delaware 19801
                                    (302) 442-7677 telephone
                                    ahiller@adamhillerlaw.com

                                    -and-

                                    Sloane B. O’Donnell, Esquire
                                    Jordan S. Blask, Esquire
                                    Tucker Arensberg
                                    1500 One PPG Place
                                    Pittsburgh, PA 15222
                                    (412) 594-3946
                                    sodonnell@tuckerlaw.com
                                    jblask@tuckerlaw.com

                                    Counsel for Thermo Fisher Scientific




                                       3
